Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.

Priority
This application claims benefit to provisional 62/474,026 dated 3/20/2017 to continuation application 15/926952

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-14, 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kudriashov et al (U.S. Patent Pub. No. 2017/0262994, hereafter referred to as Kudriashov) in view of Deichmann et al (U.S. Patent Pub. No. 2013/0218530, hereafter referred to as Deichmann).

Regarding Claim 1, Kudriashov teaches a method for of virtually representing an orthodontic treatment outcome of a patient's teeth, the computer-implemented method comprising: 
receiving a facial image of a patient (paragraph 23, paragraph 24, Figure 4, Kudriashov teaches capturing images of the person face); 
identifying a facial landmark on the facial image, wherein the facial landmark comprises at least a lip landmark (paragraph 40, paragraph 50, Kudriashov teaches a facial landmark); 
locating a mouth opening within the facial image of patient based at least in part on the lip landmark (paragraph 50, paragraph 51, paragraph 76, Kudriashov teaches using the facial landmarks to determine the mouth region.); 
extracting a first set of teeth contours within the mouth opening (Figure 7, Kudriashov teaches creating a binary image of the teeth.).
 does not explicitly disclose extracting a second set of teeth contours from a 3D model of the patient's teeth; and 
aligning the second set of teeth contours from the 3D model with the first set of teeth contours within the image of the mouth region of the patient's face.
Deichmann is in the same field of art of image processing and object recognition. Further, Deichmann teaches extracting a second set of teeth contours from a 3D model of the patient's teeth (paragraph 37-paragraph 42, Deichmann teaches aligning the tooth with the second tooth model); and aligning the second set of teeth contours from the 3D model with the first set of teeth contours within the image (paragraph 37-paragraph 42, Deichmann teaches aligning the tooth with the second tooth model, Figure 3a, Figure 3b, paragraph 289-paragraph 296, Deichmann teaches the model aligning with the tooth model as illustrated in the Figures.) of the mouth region of the patient's face (paragraph 21, paragraph 48, paragraph 54, Deichmann teaches the restoration is inserted into the patient mount, Figure 3a, Figure 3b.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kudriashov by incorporating in the post processing of facial recognition with image processing of teeth and dental medical care that is taught by Deichmann, to make the invention that captures face image of the patient, recognizes facial features and then allows the feature of dental analysis be done as well; thus, one of ordinary skilled in the art would be motivated to combine the references since it remains a problem to provide an improved method and system for providing esthetically beautiful and/or physiologically suitable results of modeling teeth, both within the field of restorations, implants, orthodontics etc. (paragraph 9, Deichmann).


Regarding Claim 11, Kudriashov teaches a non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform operations (paragraph 23, paragraph 24, Figure 4, Kudriashov) comprising: 
receiving a facial image of a patient (paragraph 23, paragraph 24, Figure 4, Kudriashov teaches capturing images of the person face); 
identifying a facial landmark on the facial image, wherein the facial landmark comprises at least a lip landmark (paragraph 40, paragraph 50, Kudriashov teaches a facial landmark); 
locating a mouth opening within the facial image of patient based at least in part on the lip landmark (paragraph 50, paragraph 51, paragraph 76, Kudriashov teaches using the facial landmarks to determine the mouth region.); 
extracting a first set of teeth contours within the mouth opening (Figure 7, Kudriashov teaches creating a binary image of the teeth.).
Kudriashov does not explicitly disclose extracting a second set of teeth contours from a 3D model of the patient's teeth; and aligning the second set of teeth contours from the 3D model with the first set of teeth contours within the image of the mouth region of the patient's face.
Deichmann is in the same field of art of image processing and object recognition. Further, Deichmann teaches extracting a second set of teeth contours from a 3D model of the patient's teeth (paragraph 37-paragraph 42, Deichmann teaches aligning the tooth with the second tooth model); and aligning the second set of teeth contours from the 3D model with the first set paragraph 37-paragraph 42, Deichmann teaches aligning the tooth with the second tooth model, Figure 3a, Figure 3b, paragraph 289-paragraph 296, Deichmann teaches the model aligning with the tooth model as illustrated in the Figures.) of the mouth region of the patient's face (paragraph 21, paragraph 48, paragraph 54, Deichmann teaches the restoration is inserted into the patient mount, Figure 3a, Figure 3b.)
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kudriashov by incorporating in the post processing of facial recognition with image processing of teeth and dental medical care that is taught by Deichmann, to make the invention that captures face image of the patient, recognizes facial features and then allows the feature of dental analysis be done as well; thus, one of ordinary skilled in the art would be motivated to combine the references since it remains a problem to provide an improved method and system for providing esthetically beautiful and/or physiologically suitable results of modeling teeth, both within the field of restorations, implants, orthodontics etc. (paragraph 9, Deichmann).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claims 2 & 12, Kudriashov in view of Deichmann discloses wherein the operations further comprise: inserting a rendering of the 3D model into the mouth opening based on the alignment of the second set of teeth contours from the 3D model with the first set of teeth contours of the patient's teeth within the mouth opening in the facial image (paragraph 37-paragraph 42, Figure 3a, Figure 3b, paragraph 289-paragraph 296, Deichmann).  

	
In regards to Claims 3 & 13, Kudriashov in view of Deichmann discloses wherein locating the mouth opening within the facial image comprises cropping the facial image around the lip landmark to exclude other facial landmarks (paragraph 52-paragraph 55, Deichmann teaches extracting the facial features of the person and determining the midline in the middle of the teeth).  

In regards to Claims 4 & 14, Kudriashov in view of Deichmann discloses wherein the other facial landmarks include one or more of eye, nose, and facial outline landmarks (paragraph 30, paragraph 52-paragraph 55, Deichmann teaches extracting the facial features of the person and determining the midline in the middle of the teeth).  

In regards to Claims 7 & 17, Kudriashov in view of Deichmann discloses wherein each pixel of the first set of teeth contours has a value to be compared with a pre-determined threshold value (paragraph 54, Figure 5, Kudriashov teaches a binary image).  

In regards to Claims 8 & 18, Kudriashov in view of Deichmann discloses wherein the facial image of a patient is a 2D image (paragraph 10, Deichmann).  

In regards to Claims 9 & 19, Kudriashov in view of Deichmann discloses wherein the operations further comprise inserting the 3D tooth model into the facial image of the patient to form a composite image (Figure 3a, Figure 3b, Deichman teaches the taking the model and inserting into the patient mouth.).  

In regards to Claims 10 & 20, Kudriashov in view of Deichmann discloses wherein the operations further comprise rendering the composite image on a display, wherein the composite image comprises a 2D rendering of the 3D tooth model (paragraph 52-paragraph 55, paragraph 289-paragraph 296, Figure 3a, Figure 3b, Deichman teaches the taking the model and inserting into the patient mouth.).

Claim 5, 6, 15, 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kudriashov in view of Deichmann in view of Mandelkern (U.S. Patent Pub No.  2017/0281110, hereafter referred to as Mandelkern).

Regarding Claims 5 & 15, Kudriashov in view of Deichmann teaches a computer aided dental imaging processing.
Kudriashov in view of Deichmann does not explicitly disclose wherein extracting the first set of teeth contours within the mouth opening comprises detecting the first set of tooth contours using a convolutional neural network.
Mandelkern is in the same field of art of medical image using neural network for feature detection of teeth. Further, Mandelkern teaches wherein extracting the first set of teeth contours within the mouth opening comprises detecting the first set of tooth contours using a convolutional neural network (paragraph 233, paragraph 234, Mandelkern).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Kudriashov in view of Deichmann by incorporating the neural network for recognizing teeth features that is taught by Mandelkern, to make the invention that captures face image of the patient, recognizes facial 
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention. 

In regards to Claims 6 & 16, Kudriashov in view of Deichmann in view of Mandelkern discloses wherein the convolutional neural network comprises a holistic edge detection deep learning model (paragraph 233, paragraph 234, Mandelkern).  

	
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Patel et al U.S. Patent Publication No. 2018/0325484.
Mandelkern et al U.S. Patent Publication No. 2017/0281110.
Boerjes et al U.S. Patent Publication No. 2009/0298017.

	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912.  The examiner can normally be reached on 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/
Examiner, Art Unit 2665